The levy of February, 1868 was prior to the Constitution which establishes a homestead and created a lien which if it had been kept up would have defeated the defendants' homestead. McKethan v. Terry,64 N.C. 25.
But the plaintiff instead of taking out a ven. ex. with a fi. fa. clause, took out an alias fi. fa. after the Constitution went into effect. And he thereby lost his prior lien. Yarboro v. State Bank, 2 Dev. 23.
There is no error.
PER CURIAM.                              Judgment affirmed. *Page 292